Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed July 25, 2019 in is acknowledged and has been entered. Claims 1-8 and 10-11 have been amended. Claims 1-12 are pending, claims 3-4 are withdrawn as non-elected species, and claims 1-2 and 5-12 are under examination in this Office action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 25, 2019, August 21, 2019, July 02, 2021, October 11, 2021 and November 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of the species election requirement in the reply filed on December 14, 2021 is acknowledged. The traversal is on the ground(s) that “the remaining species can be examined at this time since there appears to be no serious . This is not found persuasive because the previously identified Species 1, 2 and 3 require distinct mechanism and configuration for the utility of vascular manipulation. Species 1 sets forth for the vascular manipulation device to apply pressure to regulate the blood vessel thickness. Species 2 sets forth for the vascular manipulation device to maintain the blood vessel thickness due to the thermally increased blood circulation. Species 3 sets forth for the vascular manipulation device to regulate the position of the blood vessel. These three species, hence require distinct operational principle to regulate different aspect of the blood vessel. The scopes associated with the three species therefore are distinct that obviates the serious search burden. 
The requirement is still deemed proper and is therefore made FINAL. 
Claims 3-4 are withdrawn as non-elected species. Claims 1-2 and 5-12 are examined in the present Office action.

Drawings
The drawings filed on July 25, 2019 are accepted.

Claim Objections
Claims 1, 5-7, 9 and 11-12 are objected to because of the following informalities:  
Claim 1, lines 8-9 and claim 11, lines 6 and 8; and claim 12, line 4: the term “the position and/or dimension” should be corrected to –the position and/or the dimensions--.
Claim 1, line 10; claim 6, line 2; claim 7, line 2; claim 9, line 1: the term “the control device” should be corrected to –the data processing control device--.

Claim 7: the term “the position and/or dimensions” in line 3 should be corrected to –the position and/or the dimensions--.
Claim 9, line 2: the term “control device-determined maximum contact pressure” should be corrected to –a control device-determined maximum contact pressure--.
Claims 11 and 12: the mark “-“ in the beginning of the recited steps should be removed; and the following terms should be corrected to an all lower-case format: for claim 11: “Detecting” in line 3; and “Changing” in line 8; and for claim 12: “Subsequent “ in line 4, and “Automatic” in line 5.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites in lines 6-7 “detecting the position and/or dimensions of vascular structure data…by measurement”. (1) It is not clear how “vascular structure data”, i.e., numerical information, may have a position or dimensions. (2) It is not clear of the link between the two actions of detection and the measurement. For examination purpose, this limitation is interpreted such that the vascular structure device measures vascular structure data for detecting position and/or dimensions of vascular structure.
Claim 6, line 2 recites “a function of the vascular structure”. It is not clear whether it refers to the same function of the vascular structure as recited in line 11 of claim 1.
Claim 8 recites “a force or pressure sensor”. It is not clear if it refers to two options of sensors, i.e., a force sensor or a pressure sensor, or it refers to a single sensor that carries two alternative functions. Clarification is required.
Claim 10 depends on claim 1. It is not clear how the following terms are linked to the same terms recited in claim 1: “a detected blood vessel”, “a body part”, and “a detection apparatus”. In addition, it should be made clear that it is the cannulation robot that comprises the detection apparatus of claim 1. 
Claim 11 recites in line 5 “comparative data”. It is not clear what the meaning of “comparative data” is. It is not clear whether it is a type of data that is used to compare to the vascular structure data, or it is a type of data resulted from some comparison, or it is other type of data. 
Claim 11 recites in lines 5-7 an optional step that renders the scope of the claim indefinite. This optional step has no link to the other two steps of the method. It is not 
Claim 11 recites in line 9 “…, controlled by a control device”. It is not clear what is controlled by a control device – whether it is the action of changing the position, or the vascular manipulation device. 
Claim 12 depends on claim 11. It is not clear how the following terms are linked to the same terms recited in claim 11: “a blood vessel”, “a patient”, and “a vascular manipulation device”. In addition, it should be made clear that it is the cannulation robot that comprises the detection apparatus of claim 1. 
Claim 12 recites “automatic cannulation” in line 5. It is not clear of the link of this automatic cannulation and “the subcutaneous cannulation” recited in line 1. 

The following terms lack proper antecedent basis:
Claim 1, line 6: “the position and/or dimensions of vascular structure data”.
Claim 2, lines 2-3: “the control of the pressing device” and “the setting of a contact pressure”.
Claim 7, line 3: “the regulating of the position and/or dimensions”. 
Claim 10, line 1: “the automatic cannulation”.
Claim 11, line 2: “the steps” and in line 3 “the position and/or dimensions”.
Claim 12: “the subcutaneous cannulation” in line 1, “the following step” in line 2, and “the manipulated blood vessel” in line 5.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al., US 2015/0065916 A1, hereinafter Maguire, in view of Otsubo et al., US 2018/0220944 A1, hereinafter Otsubo.

Claim 1. Maguire teaches in FIGS.1&5 “a detection apparatus for detecting and manipulating a blood vessel under the skin of a body part of a patient” (Abstract: a self-contained, fully automated vascular imaging and access device), comprising
“a treatment chamber for accommodating the body part” ([0096]: the overall system must also include a mechanism for holding the human’s body, e.g., limb, still and in place during the procedure),
“a data processing control device” ([0014]: First processor 19, second processor 20, third processor 22, and fourth processor 23, are computational units which can be software or hardware modules arranged separately or in any appropriate combination as part of a computer 1),
“a vascular structure measuring device for detecting the position and/or dimensions of vascular structure data of the blood vessel in the treatment chamber by measurement” ([0098]: the three-dimensional (3D) imaging technology of the present invention can be used to automatically and accurately guide a needle to a location of the target vessel),
“a vascular manipulation device for changing the position and/or dimension of the blood vessel” ([0096]: Numerous methods for providing support may be utilized. In a preferred embodiment of the invention, an air-inflatable cuff-like structure enclosed around the appendage, similar in nature to a blood pressure cuff, that is adapted to different patient size. The support may be furthermore be tightened either above or below the site of cannulation, to serve as a tourniquet) – a tourniquet or a blood pressure cuff is a device known and widely-used in the field of art 

Maguire does not teach that the control device is designed to control the vascular manipulation device as a function of the vascular structure data.
However, in an analogous auto cannulation field of endeavor, Otsubo teaches that
“the control device is designed to control the vascular manipulation device as a function of the vascular structure data” ([0058]: A driver switch of the drive unit is pressed. In this case, the pressurizing device is operated (Step 301)…A method of calculating the highest blood pressure and the lowest blood pressure may be the same as the method of using the sphygmomanometer in the related art (Step 303); and [0059]: the inside of the compression body around the finger is pressurized by the pressurizing device so that the pressure is set to be in a range of the highest blood pressure to the lowest blood pressure (Step 304)).
Since the pressure applied to the vessel area is associated with the size, i.e., the dimension of the vasculature, to control the pressure to be within the high and low blood pressure is considered to control the pressuring device (i.e., the vascular manipulation device” as claimed) “as a function of the vascular structure data” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the vascular manipulation device of Maguire employ such a feature of being controlled “as a function of the vascular structure data” as taught in Otsubo for the advantage of “not stopping the blood flow due to excessive tightening; therefore encourage bleeding when the puncture is performed by applying moderate pressure”, as suggested in Otsubo, [0059].

Claim 2. Maguire and Otsubo combined teaches all the limitations of claim 1.
Maguire does not teach that the vascular manipulation device is designed as a pressing device and the control of the pressing device is effected by the setting of a contact pressure.
However, in an analogous auto cannulation field of endeavor, Otsubo teaches that
“the vascular manipulation device is designed as a pressing device and the control of the pressing device is effected by the setting of a contact pressure
” ([0058]: a method of calculating the highest blood pressure and the lowest blood pressure may be the same as the method of using the sphygmomanometer in the related art (Step 303); and [0059]: the inside of the compression body around the finger is pressurized by the pressurizing device so that the pressure is set to be in a range of the highest blood pressure to the lowest blood pressure (Step 304)).
The highest blood pressure and the lowest blood pressure are “the setting of a contact pressure” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the vascular manipulation device of Maguire employ such a feature of “being effected by the setting not stopping the blood flow due to excessive tightening; therefore encourage bleeding when the puncture is performed by applying moderate pressure”, as suggested in Otsubo, [0059].

Claim 5. Maguire and Otsubo combined teaches all the limitations of claim 1.
Maguire further teaches that 
“the vascular structure measuring device is designed as an image capture device and comprises optical measurement or is based on ultrasound measurement” ([0061]: methods of imaging include visible or infrared optical imaging, acoustic imaging, and photoacoustic imaging).  

Claim 6. Maguire and Otsubo combined teaches all the limitations of claim 1.
Maguire does not teach that the control device is designed to regulate the vascular manipulation device as a function of the vascular structure data.
However, in an analogous auto cannulation field of endeavor, Otsubo teaches that

“the control device is designed to regulate the vascular manipulation device as a function of the vascular structure data” ([0058]: In a state where the finger 4 is inserted into an insertion hole disposed in the fixing unit 2, a drive switch 143 of the drive unit 140 is pressed (Step 301). In this case, the pressurizing device 142 is operated, and the compression body 203 around the finger tightens the finger 4 (Step 302)).  
not stopping the blood flow due to excessive tightening; therefore encourage bleeding when the puncture is performed by applying moderate pressure”, as suggested in Otsubo, [0059].

Claim 7. Maguire and Otsubo combined teaches all the limitations of claim 1.
Maguire does not teach that the control device is designed to perform the change or the regulating of the position and/or dimensions of the blood vessel within a predetermined time interval.
However, in an analogous auto cannulation field of endeavor, Otsubo teaches that 
“the control device is designed to perform the change or the regulating of the position and/or dimensions of the blood vessel within a predetermined time interval” ([0058]: the pressurizing device is operated, and the compression body around the finger tightens the finger 4 (Step 302); and [0060]: if the pressure inside the compression body around the finger reaches a pressure value falling within a proper range, a blood collector moves the container 112 of the movable container unit 110 so as to pull out the container 112 of the movable container unit 110 (Step 305)) – the time duration between Step 302 to Step 305 is considered the “predetermined time interval” that the dimensions of the blood vessel is regulated.  
not stopping the blood flow due to excessive tightening; therefore encourage bleeding when the puncture is performed by applying moderate pressure”, as suggested in Otsubo, [0059].

Claim 8. Maguire and Otsubo combined teaches all the limitations of claim 2.
Maguire does not teach that the pressing device comprises a force or pressure sensor for measuring the contact pressure.
However, in an analogous auto cannulation field of endeavor, Otsubo teaches that 
“the pressing device comprises a force or pressure sensor for measuring the contact pressure” ([0058]: the blood pressure of the finger 4 is monitored by an output of the pressure sensor 207 when the compression body 203 around the finger tightens the finger 4).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the apparatus of Maguire employ such a feature of “the pressing device comprises a force or pressure sensor for measuring the contact pressure” as taught in Otsubo for the advantage of “not stopping the blood flow due to excessive tightening; therefore encourage bleeding when the puncture is performed by applying moderate pressure”, as suggested in Otsubo, [0059].

Claim 9. Maguire and Otsubo combined teaches all the limitations of claim 8.
Maguire does not teach that the control device is designed such that a predetermined or control device-determined maximum contact pressure is not exceeded.
However, in an analogous auto cannulation field of endeavor, Otsubo teaches that 
“the control device is designed such that a predetermined or control device-determined maximum contact pressure is not exceeded” ([0059]: the inside of the compression body around the finger is pressurized by the pressurizing device so that the pressure is set to be in a range of the highest blood pressure to the lowest blood pressure (Step 304)).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the apparatus of Maguire employ such a feature of “the control device is designed such that a predetermined or control device-determined maximum contact pressure is not exceeded” as taught in Otsubo for the advantage of “not stopping the blood flow due to excessive tightening; therefore encourage bleeding when the puncture is performed by applying moderate pressure”, as suggested in Otsubo, [0059].

Claim 10. As applied to claim 1, Maguire and Otsubo combined teaches “a cannulation robot for the automatic cannulation of a detected blood vessel of a body part of a patient which comprises a detection apparatus in accordance with claim 1 (Maguire: [0106]: injection of the needle is driven by servo motors within the needle device carrier housing 14; and Otsubo: FIG.2: operate pressurizing device at S302, cause pressurizing device to perform adjustment [on the pressure] at S304; and cause movable puncture unit to perform puncture at S307).  

Claim 11. Maguire teaches in FIGs.1&5 “a method for operating a detection apparatus” (Abstract: a self-contained, fully automated vascular imaging and access device), comprising the steps:  
“Detecting the position and/or dimensions of a blood vessel in a treatment chamber by measuring vascular structure data of the blood vessel in the treatment chamber” ([0096]: the overall system must also include a mechanism for holding the human’s body, e.g., limb, still and in place during the procedure; and [0098]: the three-dimensional (3D) imaging technology of the present invention can be used to automatically and accurately guide a needle to a location of the target vessel); 
“Changing the position and/or dimension of the blood vessel by means of a vascular manipulation device” ([0096]: Numerous methods for providing support may be utilized. In a preferred embodiment of the invention, an air-inflatable cuff-like structure enclosed around the appendage, similar in nature to a blood pressure cuff, that is adapted to different patient size. The support may be furthermore be tightened either above or below the site of cannulation, to serve as a tourniquet) – a tourniquet or a blood pressure cuff is a device known and widely-used in the field of art to apply pressure for controlling the blood flow, which results in an enhancement of the size of the veins

Maguire does not teach that the control device is designed to control the vascular manipulation device as a function of the vascular structure data.
However, in an analogous auto cannulation field of endeavor, Otsubo teaches that the dimension of the blood vessel is changed by means of the vascular manipulation device that is 
“controlled by a control device as a function of the vascular structure data” ([0058]: A driver switch of the drive unit is pressed. In this case, the pressurizing device is operated (Step 301)…A method of calculating the highest blood pressure and the lowest blood pressure may be the same as the method of using the sphygmomanometer in the related art (Step 303); and [0059]: the inside of the compression body around the finger is pressurized by the pressurizing device so that the pressure is set to be in a range of the highest blood pressure to the lowest blood pressure (Step 304)).
Since the pressure applied to the vessel area is associated with the size, i.e., the dimension of the vasculature, to control the pressure to be within the high and low blood pressure is considered to control the pressuring device (i.e., the vascular manipulation device” as claimed) “as a function of the vascular structure data” as claimed.
not stopping the blood flow due to excessive tightening; therefore encourage bleeding when the puncture is performed by applying moderate pressure”, as suggested in Otsubo, [0059].

Claim 12. Maguire and Otsubo combined teaches all the limitations of claim 11.
Maguire further teaches that subsequent the step of changing the position and/or dimension of the blood vessel by means of a vascular manipulation device: 
“automatic cannulation of the manipulated blood vessel” ([0106]: injection of the needle is driven by servo motors within the needle device carrier housing 14).
In an interest of compact prosecution, Otsubo teaches the same feature of 
“automatic cannulation of the manipulated blood vessel” after the dimension of the blood vessel is changed” (FIG.2: operate pressurizing device at S302, cause pressurizing device to perform adjustment [on the pressure] at S304; and cause movable puncture unit to perform puncture at S307). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Breteau et al., US 2017/0035335 A1. This reference discloses a detection apparatus for auto cannulation. It comprises a vascular manipulation device that changes the dimensions of a blood vessel by way of heating. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793